Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 12/17/2021. Claims 1 1-4, 6-13, and 15-20 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated 12/17/2020, Applicant amended Claims 1, 6-8, 10, 15-17, and 19, cancelled claims 5 and 14 and argued against all objections and rejections previously set forth in the Office Action dated 09/27/2021.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over EL EMAM et al., (Pub. No.: US 20100332537 A1, Pub. Date: December 30, 2010) in view of Dove et al. (Pub. No.: US 20120159637 A1, Pub. Date: June 21, 2012)

Regarding independent Claim 1, 
	EL EMAM teaches a method for multi-modal, centralized de-identification ( see Abstract, describing de-identifying a dataset) , the method implemented using one or more processors and comprising: 
receiving, one or more data sets associated with one or more subjects, each of the one or more data sets containing a plurality of data points associated with a respective subject of the one or more subjects (see EL EMAM: Fig:7, [0062], “retrieving the dataset 702. The dataset may be stored externally or internally.”), wherein at least some of the plurality of data points associated with the respective subject are usable to identify the respective subject (see EL EMAM: Fig:10, [0029], “The variables that are going to be de-identified in a data set are called the quasi-identifiers. Examples of common quasi-identifiers are: dates (such as, birth, death, admission, discharge, visit, and specimen collection), locations (such as, postal codes or zip codes, hospital names, and regions), race, ethnicity, languages spoken, aboriginal status, and gender.”), and wherein the plurality of data points associated with the respective subject include multiple data types (see EL EMAM: Fig:10, [0029], “Examples of common quasi-identifiers are: dates (such as, birth, death, admission, discharge, visit, and specimen collection), locations (such as, postal codes or zip codes, hospital names, and regions), race, ethnicity, languages spoken, aboriginal status, and gender.”)
for each respective subject of the one or more subjects: 
determining a classification of each data point of the plurality of data points associated with the respective subject in accordance with a hierarchal taxonomy (see EL EMAM: Fig.2, [0035], “Quasi-identifiers are represented as hierarchies--Quasi-identifiers in clinical data that is used for research, public health, quality improvement, and post-marketing surveillance purposes can be represented as hierarchies. This allows the precision of the variables to be reduced as one moves up the hierarchy.”)
wherein the hierarchal taxonomy defines, for each respective data type of the multiple data types, a sub-taxonomy of modalities associated with the respective data type (see EL EMAM: Fig.2, [0040], “The possible generalizations that can be applied to the quasi-identifiers form a lattice 200. The example lattice provides three quasi-identifiers is shown in FIG. 2. The height of each row 210 of nodes is shown on the left hand side, ranging from zero to 7 in this case. The arrows illustrate the possible generalization paths or generalization strategies that can be taken through the lattice. Each node in the lattice represents a possible instance of the data set. One of these nodes is the globally optimal 
	Examiner notes that EL EMAM teaches a data de-identification by improving the organization of the database. However, EL EMAM does not explicitly teach or disclose for each respective subject of the one or more subjects the method comprising: 
based on the classifications identifying a plurality of respective handlers for the plurality of data points associated with the respective subject wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject 
wherein identifying the plurality of respective handlers for the plurality of data points associated with the respective subject includes identifying, for each given data point of the plurality of data points, the respective handler based on the modality of the given data point
processing each data point of the plurality of data points associated with the respective subject using the respective identified handler, thereby de-identifying the plurality of data points associated with the respective subject.
However, Dove teaches the method wherein:
based on the classifications ( see Dove: Fig.6, [0076], “a context-determination module 602 can determine the context of an original message. As used herein, the context of an original message refers to any information that characterizes or categorizes the original message. For example the context-determination module 602 can determine that the original message conforms to a particular message type.”), identifying a plurality of respective handlers for the plurality of data points associated with the respective subject wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject ( see Dove: Fig.6, [0081], “conversion module 608 can then convert each of the original message parts into respective transformed parts, assuming that the de-identification record does not already inform the conversion module 608 how this transformation is to be performed. The conversion module 608 performs this task by drawing on one or more data de-identifier modules in a suite 610 of data de-identifier modules. In some cases, a conversion module 608 can provide a transformation that simply passes an original message part through without modification. In other cases, a conversion module 608 can modify the original message part in any way summarized above. Namely, in some instances, the conversion module 608 can replace sensitive information with completely arbitrary information which has no relation to the original sensitive information. In other instances, the conversion module 608 can shift or otherwise vary the original sensitive information to produce the transformed message part. In other instances, the conversion module 608 can preserve higher-level properties of the original sensitive data, and so on. In one case, the suite 610 of data de-identifier modules can incorporate a pluggable approach that flexibly accommodates the introduction of new data de-identifier modules, including, optionally, commercially available data de-identifier modules produced by others. Some data de-identifier modules may themselves incorporate multiple component de-identifier modules for handling different data types or different data processing scenarios
wherein identifying the plurality of respective handlers for the plurality of data points associated with the respective subject includes identifying, for each given data point of the plurality of data points, the respective handler based on the modality of the given data point (see Dove: Fig.6, [0081], “A conversion module 608 can then convert each of the original message parts into respective transformed parts, assuming that the de-identification record does not already inform the conversion module 608 how this transformation is to be performed. The conversion module 608 performs this task by drawing on one or more data de-identifier modules in a suite 610 of data de-identifier modules.”)
processing each data point of the plurality of data points associated with the respective subject using the respective identified handler, thereby de-identifying the plurality of data points associated with the respective subject (see Dove: Fig.6, [0081], “a merge module 612 can assemble the transformed message parts produced by the conversion module 608 into a de-identified message. In one implementation, the merge module 612 assembles the transformed message parts in an order which matches the order of the counterpart original message parts in the original message.”)
	Because both EL EMAM and Dove are in the same/similar field of endeavor of implementing  data de- identification, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of EL EMAM to include the method of identifying a plurality of respective handlers that are configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject and processing each data point of the plurality of data Dove. After modification of EL EMAM, the data de-identification data set hierarchical taxonomy data structure configuration can also be incorporated to further de-identify data as taught by Dove . One would have been motivated to make such a combination in order to provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])

Regarding Claim 2, 
	EL EMAM and Dove teaches all the limitations of Claim 1. EL EMAM further teaches the method wherein the one or more subjects comprise one or more patients, and the one or more data sets associated with the one or more subjects include medical records associated with the one or more patients (see EL EMAM: Fig.10, [0080], “A source dataset 1002 is stored on computer readable storage memory which may reside locally or remotely from processing unit 1010. The dataset is processed by the computer 1010 to provide the optimal de-identification quasi-identifiers based in put provided identifying the level of k-anonymity and suppression suitable to the dataset. Generalization strategies and levels of suppression can also be provided through template files, user selection or input through interaction with the computer 1010, either directly through input devices such a keyboard/mouse or remotely through a connected computing network 1026.”)

Regarding Claim 3, 
EL EMAM and Dove teaches all the limitations of Claim 2. Dove further teaches the method wherein the multiple data types of the plurality of data points associated with each respective patient of the one or more patients include an external identification number associated with the respective patient and a physiological measurement of the respective patient (see Dove:Fig.2, [0055], “The original data 202 includes a first series of record fields 206 that provide personal information regarding a patient, such as the patient's ID number, the patient's name, the patient's address, and so on. The original data can also include a second series of record fields 208 that describe treatment received by the patient. It will be appreciated that the nature and organization of these information items are merely representative.)”
	Because both EL EMAM and Dove are in the same/similar field of endeavor of implementing  data de- identification, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of EL EMAM to include the method that comprise multiple data points associated with each respective patient include an external identification number associated with the respective patient and a physiological measurement of the respective patient as taught by Dove. After modification of EL EMAM, the data de-identification data set hierarchical taxonomy data structure configuration can also be incorporated to further de-identify data as taught by Dove . One would have been motivated to make such a combination in order to provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])

Regarding Claim 4, 
	EL EMAM and Dove teaches all the limitations of Claim 1. Dove further teaches the method wherein, wherein the plurality of data points associated with each respective subject are received from multiple different data sources, each data source storing a particular data type of the multiple data types (see Dove: Fig.1, [0037], “The sources which feed input data to the production environment 102 can include one or more external sources (114, 116, etc.). For example, in a healthcare-related domain, an external source may correspond to a partner lab or the like. That source can formulate messages which contain test results for use in the production environment 102.”)
	Because both EL EMAM and Dove are in the same/similar field of endeavor of implementing  data de- identification, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of EL EMAM to include the method that comprise a plurality of data points associated with each respective subject are received from multiple different data sources, each data source storing a particular data type of the multiple data types as taught by Dove. One would have been motivated to make such a combination in order to provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])


Regarding Claim 6, 
EL EMAM and Dove teaches all the limitations of Claim 1. EL EMAM and Dove further teaches the method wherein a data type of the given data point is a date, and the respective handler is configured to apply a date shift to the given data point (see Dove: Fig.11, [0092], “operation of one type of possible data de-identifier module. For instance, this type of data de-identifier module can be applied to temporal information of any type (e.g., dates, times, etc.)”
See Claim 1 above for Motivation to combine EL EMAM and Dove.

Regarding Claim 7, 
	EL EMAM and Dove teaches all the limitations of Claim 1. EL EMAM and Dove further teaches the method wherein a data type of the given data point is an external identifier that is usable to identify a subject of the one or more subjects, and the respective handler is configured to obfuscate or drop the external identifier (see Dove: Fig.1, [0051], “a data de-identifier module can completely obscure an original message part, replacing it with a transformed message part that has no relationship to the original message part. For example, suppose that an original message part conveys a social security number of a patient. A data de-identifier module can delete the social security number and replace it with a completely random number that has no relationship to the original social security number. In another case, a data de-identifier module can delete a patient's actual name and replace it with a fictitious name that has no relation to the original name.”)
See Claim 1 above for Motivation to combine EL EMAM and Dove.

Regarding Claim 8, 
EL EMAM and Dove teaches all the limitations of Claim 1. EL EMAM and Dove further teaches the method wherein a data type of the given data point is an internal identifier to which external access is limited, and the respective handler is configured to allow the internal identifier to pass through (see Dove: Fig.6, [0081], “the conversion module 608 performs this task by drawing on one or more data de-identifier modules in a suite 610 of data de-identifier modules. In some cases, a conversion module 608 can provide a transformation that simply passes an original message part through without modification”)
	Because both EL EMAM and Dove are in the same/similar field of endeavor of implementing  data de- identification, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of EL EMAM to include the method that comprise a data type of the given data point is an internal identifier to which external access is limited, and the respective handler is configured to allow the internal identifier to pass through as taught by Dove. One would have been motivated to make such a combination in order to provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])

Regarding Claim 9, 
	EL EMAM and Dove teaches all the limitations of Claim 1. EL EMAM and Dove further teaches the method comprising generating a log to track the processing of each data point of the plurality of data points associated with the respective subject, wherein the log is usable to audit the centralized de-identification (see EL EMAM: Fig.5, [0071], “The de-identification 

Regarding independent Claim 10 and 19, 
	Claim 10 is directed to a non-transitory computer-readable medium claim and Claim 19 is directed to a System claim and both claims have similar/same claim limitations as Claim 1 and are rejected  are the same rationale. 

Regarding Claim 11-13 and 15-18, 
	Claims 11-13 and 15-18 are directed to a non-transitory computer-readable medium claim and the claims has similar/same claim limitations as Claims 2-4 and 6-9 respectively and are rejected  are the same rationale. 

Regarding Claim 20, 
	Claim 20 is directed to system claim and the claims has similar/same claim limitations as Claim 2 and is rejected  are the same rationale. 

Response to Amendment/Remarks

Claim Rejection:

Applicant’s prior art arguments see pages 7-10, filed on 12/27/2021, with respect to claims 1, 10, and 19 have been fully considered but they are not persuasive.

Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. Specifically, the application asserts that the cited references of El Emam in and Dove teachings are not sufficient to render the claims prima facie obvious. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further, the applicant asserts that the cited reference of El Emam fails to disclose “wherein the hierarchal taxonomy defines, for each respective data type of the multiple data types, a sub-taxonomy of modalities associated with the respective data type”.
Examiner respectfully disagrees. El Emam does teach a wherein the hierarchal taxonomy defines, for each respective data type of the multiple data types, a sub-taxonomy of modalities associated with the respective data type”. See reproduced figure 2 below and  [0040], stating “The possible generalizations that can be applied to the quasi-identifiers 

    PNG
    media_image1.png
    569
    689
    media_image1.png
    Greyscale
 
Further, the applicant asserts that the cited reference of Dove fails to disclose “based on the classifications, identif[ies] a plurality of respective handlers for the plurality of data points associated with the respective subject, wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject”.
Examiner respectfully disagrees. Dove does teach “based on the classifications, identif[ies] a plurality of respective handlers for the plurality of data points associated with the respective subject, wherein at least one of the handlers is configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject”.  See reproduced Figure 6 below and [0076], stating “a context-determination module 602 can determine the context of an original message. As used herein, the context of an original message refers to any information that characterizes or categorizes the original message. For example, the context-determination module 602 can determine that the original message conforms to a particular message type.”) and [0081] stating conversion module 608 replace sensitive information with completely arbitrary information which has no relation to the original sensitive information. In other instances, the conversion module 608 can shift or otherwise vary the original sensitive information to produce the transformed message part. In other instances, the conversion module 608 can preserve higher-level properties of the original sensitive data, and so on. In one case, the suite 610 of data de-identifier modules can incorporate a pluggable approach that flexibly accommodates the introduction of new data de-identifier modules, including, optionally, commercially available data de-identifier modules produced by others. Some data de-identifier modules may themselves incorporate multiple component de-identifier modules for handling different data types or different data processing scenarios.

    PNG
    media_image2.png
    849
    623
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify the system, method and medium of EL EMAM to include the method of identifying a plurality of respective handlers that are configured to obfuscate or drop a data point of the plurality of data points associated with the respective subject and processing each data point of the plurality of data points associated with the respective subject using the respective identified handler as taught by Dove. After modification of EL EMAM, the data de-identification data set hierarchical taxonomy data structure configuration can also be incorporated to further de-identify data as taught by Dove . One would have been motivated to make such a combination in order to provide appropriate security provisions to prevent the release of the sensitive information to unauthorized entities. (See Dove:[0001])
With regard to the newly amended claim the examiner notes that the amended claim limitation was previously addressed in claim 5 and 14 and claim5 and 14 were cancelled  and incorporated the independent claim and that the cited art sufficiently teaches the limitations. See the complete office action above for further detail. 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1-4 ,6-13 and 15-20.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US-20170177798-A1
Samuel; Robert
System And Method Of Aggregating And Interpreting Data From Connected Devices
US-20090055887-A1
Brodie; Carolyn
Privacy Ontology For Identifying And Classifying Personally Identifiable Information And A Related Gui
US-20190228183-A1
CHOI; Dae Woo
Handsfree User Input Method For Controlling An Immersive Virtual Environment Application
US-20150149208-A1
Lynch; Cecil O.
System For Anonymizing And Aggregating Protected Health Information
US-20110113049-A1
Davis; Matthew A.
Anonymization of Unstructured Data
US-20070255704-A1
Baek; Ock Kee
Method and system of de-identification of a record
US-10109375-B1
Paris, III; Andrew L.
De-identifying medical history information for medical underwriting


	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177